Title: William A. Burwell to Thomas Jefferson, 19 February 1813
From: Burwell, William A.
To: Jefferson, Thomas


          Dr Sir febry 19th 1813.
          I hope you will find the enclosed useful in the management of your Domestic concerns. It is easily understood, and furnishes 52 patterns of Cloth;
          Nothing more has transpired from Harrisons Army relative to Genl Winchester, it is however believed the greater part of the men behaved with singular courage, & maintained their ground as long as it was practicable against a superior force, the English suffer’d severely—I fear the situation of Harrison is critical, during the winter the enemy have transported their men from the lower country towards Malden in great numbers, reducing their garrisons to the smallest number upon the St Lawrence; & no movement has been made on our part to prevent this concentration or to profit by it; Orders have been at last issued to the Regimental Officers to join their corps, & I sincerely hope they may arrive in th time to disconcert the plans of the enemy & take possession of the garrisons which they have left almost defenceless—be pleased to accept my sincere wishes for your happiness
          
            W. A
              Burwell
        